Filed 12/21/15 In re A.O. CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


In re A.O., et al., Persons Coming Under                             B261557
the Juvenile Court Law.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. DK04263)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

LATONYA W.,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Tony L.
Richardson, Judge. Affirmed.
         Merrill Lee Toole, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Mary C. Wickham, Interim County Counsel, Dawyn R. Harrison, Assistant
County Counsel, and Sarah Vesecky, Principal Deputy County Counsel for Plaintiff and
Respondent.
                                          _______________________
       Latonya W. appeals the jurisdictional findings of the juvenile court. We find that
sufficient evidence supported the court’s finding of a failure to protect under Welfare and
Institutions Code1 section 300, subdivision (b), and affirm the judgment.

                  FACTUAL AND PROCEDURAL BACKGROUND

       Married couple Latonya W. and K.C. have one child together, K.C., Jr., who was
born in 2011. Latonya W. also has an older child, A.O., whose father is Ronnie O. As of
January 2014, K.C., Latonya W., and the two children lived together. K.C. had two other
children, Morgan G. and Bianca M., who resided with their respective mothers,
Rachael G. and Rachel M.
       In January 2014, the Department of Children and Family Services received a
report of domestic violence by K.C. against Latonya W.; abuse of Morgan G. by paternal
relatives; and threats by K.C. of physical violence to Rachael G. in the presence of
Morgan G. During initial investigations, five-year-old A.O. confirmed that K.C. hit
Latonya W. and also reported that Latonya W. had “whoop[ed]” A.O. with a shoe on her
hand. Rachel M. also disclosed to DCFS that once K.C. learned of her contact with
DCFS, he attempted to rape her.
       DCFS filed a petition in March 2014 alleging that A.O. and K.C., Jr. came within
the jurisdiction of the juvenile court under section 300, subdivisions (a) [serious physical
harm], (b) [failure to protect], and (j) [abuse of sibling]. In July 2014, DCFS filed a first
amended petition to add allegations that K.C. had sexually assaulted Rachel M.,
endangering the children.

                  A. Evidence Presented at the Adjudication of the Dependency Petition
       The juvenile court conducted a contested adjudication hearing between October
2014 and January 2015 and received documentary and testimonial evidence.




1      All further statutory references are to the Welfare and Institutions Code.

                                              2
              1. Written Reports

                   a. Detention Report, March 2014
       In January 2014 DCFS received a report that K.C. had choked Latonya W.; that
Rachel M. and Rachael G. knew K.C. was abusing Latonya W.; that Rachael G. had been
abused when she was with K.C.; that paternal relatives had hit Morgan G. repeatedly, and
that one of these hits resulted in a bump on her head; that K.C. yelled at Morgan G.,
spoke badly about her mother to her, and used vulgar language in front of her; that
Morgan G. cried before visits with K.C. and had become sad and depressed; and that at
an exchange of Morgan G. between her parents, K.C. had threatened Rachael G.,
frightening Morgan G. so much that she soiled herself.
       A.O. told DCFS that when K.C. and Latonya W. became upset, he would hurt
Latonya W., who would cry a lot. She disclosed that K.C. hit Latonya W. on the head
and demonstrated a hitting action to the head with a closed fist. She also said that K.C.
pushed Latonya W., but did not know when. A.O. said that when she was in trouble,
Latonya W. “whoop[ed]” her with a shoe on her hand. Neither A.O. or K.C., Jr., who
was too young to make a statement, bore visible signs of abuse.
       K.C. denied the allegations of abuse and alleged that they were lies formulated by
Rachael G. to aid her in a custody dispute. He admitted to being detained by police in
2007 for domestic violence against Rachael G., but maintained that she was the
aggressor. He denied abusing Rachel M. K.C. said that he and Latonya W. were not
living together.
       Latonya W. denied that K.C. had committed domestic violence against her. She
said that A.O.’s statement that K.C. hit her was not true Latonya W. denied that her
children had ever had marks or bruises and did not believe that K.C.’s family had hit the
children. Latonya W. admitted that she spanked A.O. with her hands once in a while but
denied leaving marks on her.
       Rachel M. told DCFS that once, when she contacted K.C., she could hear
Latonya W. gasping for air; she believed that K.C. had choked Latonya W. Rachel M.


                                             3
told DCFS that K.C. had choked and hit her once, and described him as aggressive
toward her on numerous occasions: pushing her, invading her personal space, and
grabbing her when they argued. Rachel M. also reported that in late January 2014, after
he learned that she had been in contact with DCFS, K.C. pushed his way into her home
and attempted to rape her.
      Morgan G. told DCFS that K.C. and Latonya W. sometimes fought in front of the
children. Morgan G. said, “I seen them fight with their hands.” She described K.C.
“smash[ing]” Latonya W. into the door and punching her in the stomach and lower
abdomen. Morgan G. said that when K.C. and Latonya W. fought in front of the
children, they would go into the bedroom. Morgan G. felt scared after seeing her father
hit Latonya W.
      In late February, Latonya W. and K.C. refused to permit DCFS to interview A.O.
in private. When the social worker asked her about school, A.O. whispered, “My
momma said to not talk about our business.” A.O. avoided eye contact with the social
worker, appeared uncomfortable, and repeatedly looked at her mother during the
conversation.
      Latonya W. told DCFS that things were going well and denied any domestic
violence. Latonya W. said K.C. was upset because the allegations were false and there
was no domestic violence in the home. K.C. said “everything” was false and that he did
not understand why the investigation was still open. The social worker asked if they
would enroll in domestic violence classes. They refused, saying they did not have any
issues with domestic violence. K.C. also denied Rachel M.’s sexual assault claims.
      A few days later, Latonya W. told DCFS that K.C. was not a violent person and
was not angry toward her. She stated that they “get along great” and had a good
marriage. Latonya W. blamed the DCFS referral on Rachael G. and Rachel M..
      On March 13, 2014, the juvenile court authorized DCFS to remove A.O. from
Latonya W. and K.C., Jr. from Latonya W. and K.C.




                                            4
                   b. Last Minute Information for the Court, April 22, 2014
       In April 2014, Latonya W. told DCFS that there was no evidence from a medical
professional diagnosing any physical abuse of A.O. or K.C., Jr. She again accused
Rachael G. and Rachel M. of making false allegations and blamed them for the children
being detained. She advised DCFS that Rachael G. had previously alleged that Latonya
W. abused Morgan G. in November 2013.
       DCFS had received evidence that K.C. and Rachel M. recently had obtained
mutual restraining orders and that in 2009 K.C. had completed a batterers’ program.

                   c. Jurisdiction/Disposition Report, April 29, 2014
       A.O. was detained and released to her father, Ronnie O., and K.C., Jr. was placed
in shelter care.
       In April 2014, DCFS spoke with A.O and found she was not able to tell the
difference between telling a truth and telling a lie. A.O. denied that K.C. and Latonya W.
fought in her presence or that her mother had hit her or K.C., Jr.
       Both Latonya W. and K.C. denied that K.C. was violent with Latonya W., choked
her or hit her in the stomach with his fists. They denied that K.C. threw Latonya W.
against a door in A.O.’s presence. Latonya W. stated that she disciplined A.O. by talking
to her and by “hitting her with an open hand on the butt 3 times leaving no marks or
bruises in March 2014.” Latonya W. admitted hitting A.O. on the bottom with a shoe
three times, leaving no marks, in January 2014.
       K.C. denied hitting A.O. or Morgan G. Latonya W. said that K.C. had once hit
A.O. on the bottom and hand with an open hand, leaving no marks or bruises. Latonya
W. denied disciplining or hitting Morgan G. Both K.C. and Latonya W. denied that the
other had hit Morgan G.
       Both Latonya W. and K.C. wanted to reunify with their family. Latonya W. said
she loved K.C., and K.C. said they were still together.




                                             5
                 d. Last Minute Information for the Court, July 14, 2014
       The Los Angeles Sheriff’s Department confirmed an active criminal investigation
of K.C. for the sexual battery of Rachel M. DCFS had received a police report from 2008
relating to K.C.’s violation of Rachael G.’s restraining order; a police report from 2011
stating that K.C. had pushed Rachel M. in the face and thrown a bowl of food at her; and
a police report that K.C. had made in 2013 in which he alleged that Rachael G. had
violated a court custody and visitation order.
       K.C. and Latonya W. confirmed in June 2014 that they were living together.
Latonya W. and K.C. each completed parenting skills and anger management classes.
Each attended classes concerning domestic violence and began individual counseling.

                 e. Last Minute Information for the Court, October 29, 2014
       Latonya W.’s visits with the children had been liberalized to unmonitored as of
September 2014. K.C.’s visits were monitored.
       Latonya W. completed her domestic violence program in September 2014. K.C.
completed his domestic violence program after attending 20 sessions.
       DCFS had received letters from a counseling center concerning domestic violence
assessments performed on K.C. and Latonya W. Neither K.C. nor Latonya W. had
obtained counseling from the center, which had a delinquent license and was not DCFS-
approved.

                 f. Last Minute Information for the Court, January 6, 2015
       The district attorney closed the sexual battery case involving K.C. and Rachel M.
without filing charges. In December 2014, K.C. signed a stipulation for a restraining
order and finding of abuse with respect to Rachel M. The stipulation provided, “The
parties agree herein that for purposes of the [F]amily [C]ode, with particular attention to
Family Code [section] 3044, this agreement is tantamount to a judicial finding that Ms.
M[.] has met her burden of proof, by a preponderance of the evidence, that there has been
at least one act of ‘abuse’ perpetrated by Mr. C[.], as defined in Family Code [section]
6203.” K.C. and Rachel M. stipulated that Rachel M. would maintain sole legal and

                                             6
physical custody of Bianca M. with no visitation for K.C. The stipulation was signed by
K.C., Rachel M., their attorneys, and the court.

               2. Testimony
                   a. Morgan G.
         Morgan G., age seven, testified that she had seen K.C. and Latonya W. yelling at
each other; that K.C. pushed and hit Latonya W., and pushed a door to hold her back
from entering a room. She testified that A.O. and K.C., Jr. had also been present when
this happened. Morgan G. testified that this had happened “a lot,” and that K.C. and
Latonya W. fought by “putting their hands on each other.” She also testified that her
father had once hit her and A.O. on the arms with a belt because they were too loud.

                   b. Latonya W.
         Latonya W. denied that K.C. hit or pushed her in front of the children in 2013 or
2014. She denied that he had choked her in 2014. She had taken a domestic violence
class, but there had never been domestic violence between herself and K.C., and neither
he nor she had an anger problem. Latonya W. testified that Morgan G. was not telling the
truth. Latonya W. also testified that A.O. did not witness K.C. putting his hands on her.
         Latonya W. hit A.O. on the bottom with a slipper three or four times in January
2014, causing her to cry. It did not leave marks. Latonya W. had since learned different
forms of discipline from parenting class. She had not physically disciplined her children
since.
         Latonya W. testified that K.C. was out of the home in early January 2014, but that
he had been back in the home since shortly thereafter.

                   c. K.C.
         K.C. testified he did not have a temper and there was no domestic violence in his
marriage. He had attended domestic violence class and parenting class. He had learned
that Latonya W. disciplined A.O. with a slipper and he opined that it was appropriate.




                                              7
After further questioning, he said that he thought that it “probably” would not be
appropriate for Latonya W. to discipline A.O. that way now.
       K.C. was questioned about violence against the mothers of his other children.
K.C. testified that Rachel M. called him in January seeking help when she had car
trouble, and he stated that there was no argument or domestic violence between them that
evening. He first testified that there was no violence or threats on Rachel M.’s part
following that incident, but when reminded of the declaration he had filed in response to
Rachel M.’s application for a restraining order, he testified that she had threatened him.
He could not remember what the threats were. K.C. denied knowing about the police
report filed in 2011 by Rachel M. alleging that he pushed her and threw food at her. He
did not recall that incident and stated that the information in the police report was false.
       K.C. testified that there had been no domestic violence between himself and
Rachel M. When asked again about the declaration he had filed in response to her
application for a restraining order, he clarified that he had not been violent to Rachel M.
but “[s]he has done things toward me before.” Rachel M. had hit him, stalked him, and
bitten him, and she had fabricated all the allegations of domestic violence. Rachel M.
had accused Latonya W. of abusing his daughter Bianca M. in November 2013. K.C.
admitted going to Rachel M.’s home but denied trying to rape her. He had signed a
document in December 2014 in which he stipulated to a finding that he had abused
Rachel M. but he understood it to be a mutual stay away order.
       K.C. acknowledged his domestic violence conviction in 2007 but claimed never to
have been violent with Rachael G. Instead, he testified, Rachael G. had been violent with
him. In May 2007 she had attacked, scratched, and bitten him. Rachael G. had alleged
that he was violent with her during custody exchanges at the sheriff’s station.
       K.C. testified that he underwent a 52-week domestic violence program after his
2007 domestic violence conviction and that he attended 20 more classes after DCFS
became involved with his family.




                                              8
                     d. Rachel M.
       Rachel M. testified that K.C. had been violent with her five or six times. Three or
four times a child had been present when he hit her. K.C. had choked her and hit her in
the face. She had reported him to the police three times. Rachel M. testified that in June
2011 she called the police because K.C. was abusing her, had thrown food at her and
pushed her, and would not permit her or her children to leave the house. She stated that
K.C. had forced his way into her home in January 2014, pushed or pulled her to the floor,
and pinned her down. He began to sexually assault her, stopping only because a car
began honking insistently; K.C. had parked his car in a neighbor’s parking spot.
       Rachel M. also testified that she had received a telephone call from Latonya W.’s
telephone number, but that when she answered the telephone, she could only hear sounds
of struggle and a person gasping for air. Rachel M. thought it sounded like Latonya W.
was being choked.

                     e. Sabrina S.
       K.C.’s mother Sabrina S. testified that her relationship with Rachel M. had been
good until Rachel M. and K.C. became involved in a custody battle. In the past Rachel
M. talked with her about K.C. and said that he was going to leave his wife for her. When
Sabrina S. served Rachel M. with legal papers in February 2014 they had a verbal
exchange in which Rachel M. said that she would “fuck him [K.C.] again.” Sabrina S.
stated that Rachel M. told her of the attempted rape the same night it happened, but that
her tone of voice sounded normal and she did not sound distressed or angry. Sabrina S.
also testified that Rachel M. said she got a restraining order against K.C. because DCFS
told her to do so.
       Sabrina S. testified that Morgan G. had never expressed fear of her father or
described witnessing fights between K.C. and Latonya W. Sabrina S. denied awareness
of any domestic violence by K.C. in the prior 10 years.




                                             9
                     f. Rachael G.
           Rachael G. testified that Morgan G. had told her that her father hit his girlfriend
and that some paternal relatives had hit her with a cord. Rachael G. said that Morgan G.
had said that she was told by her father and other paternal relatives not to report
occurrences at K.C.’s home. Rachael G. said that Morgan G. reported that her father
“whooped” her once because she was in a closet and that he had “whooped” both
Morgan G. and A.O. with a belt because they were not quiet at night. Rachael G.
believed her daughter because she had once heard K.C. apologizing to Morgan G. for
“whooping” her.
           Rachael G. testified that there had been multiple acts of domestic violence during
her relationship with K.C. In 2007 she was arrested because K.C. falsely claimed she had
assaulted him; she was never charged. K.C. ultimately was charged with assault. He was
also charged for an incident later in 2007. She obtained a restraining order against K.C.
in 2007 and called the police in 2008 because he had violated it. Rachael G. confirmed
that she had obtained a temporary restraining order against K.C. in 2011 because he was
threatening her, but that the judge had declined to make the order permanent because the
judge believed the issue to be custodial.

                     g. A.O. and Noah R.
           A.O. was called as a witness but the court concluded she was not competent to
testify.
           Noah R., Rachel M.’s son and Bianca M.’s half-brother, testified that he had seen
K.C. hit Rachel M. Noah R. said that he heard them arguing and Rachel M. told K.C. to
leave her home, but K.C. did not leave. K.C. hit Rachel M. in the shoulder. Rachel M.
told Noah R. to call 911, but K.C. took the phone and took the batteries out. K.C.
“talk[ed] angry” to Rachel M.

                     h. Tommy Brown
           DCFS social worker Tommy Brown testified that he had recommended that
Latonya W. enroll in parenting class, a domestic violence program, individual

                                                 10
counseling, sexual abuse counseling, and anger management. He understood that
Latonya W. had completed a domestic violence program and that the program provider
had no concerns that she had failed to grasp the concepts presented. Brown also
understood that Latonya W. had undergone individual therapy and that the provider was
satisfied with her progress, and that she had successfully completed a parenting class.
Brown testified that he did not have any concerns as to whether she understood
appropriate discipline, but that he was concerned about whether she understood the cycle
of domestic violence. Brown’s concerns arose from the fact that A.O. had disclosed that
K.C. hit Latonya W. but that Latonya W. had never admitted it.
       Brown testified that Latonya W.’s visits with A.O. and K.C., Jr. had been
liberalized to unmonitored on the condition that K.C. not be present during visits. There
had been no reports that Latonya W. permitted K.C. to be present during visits. There
had been no negative reports about Latonya W.’s visits, and Brown had no concerns
about the children’s safety or about inappropriate discipline during visits.
       Brown testified that A.O. had told him in April 2014 that K.C. had hit Latonya W.
in the stomach and made her cry. Brown had not assessed A.O.’s competency before
speaking with her about this, but he had observed her behavior and demeanor.

       B. Adjudication, Disposition, and Appeal
       After the close of evidence and argument, the juvenile court explained that it
found incredible K.C.’s explanation that he did not know what he was signing when he
stipulated to abusing Rachel M., and that this impacted his credibility overall. The court
expressed concerns about Latonya W.: “I do find that it’s concerning that the mother
Miss W[.] here has denied any domestic violence with respect to the father C[.] especially
considering what appears to be his history with others . . . .” The court observed that
Morgan G. “has consistently stated that she has witnessed father C[.] striking Miss W[.]
Now, it lea[ds] me to ask whether mother is protecting Mr. C[.], or is mother in denial or
is mother and Mr. C[.] being honest with the court? [¶] Now, I’ve already stated that
Mr. C[.]’s credibility seems to be questionable. So this then puts mother’s credibility at


                                             11
issue. In weighing credibility, I . . . give more weight to the consistent statements made
of the minor here in this case[,] Morgan[,] who seems to have had an unfettered and
somewhat uncomplicated way of perceiving what she saw and what she experienced in
stating it.”
        The court considered Morgan G.’s testimony with that of Noah R., who described
the interaction between K.C. and Rachel M. that “seemed to have led to the stipulated
order that Mr. C[.] signed[,] at least in part.” The court refused to disregard K.C.’s
stipulation to abusing Rachel M. The court said, “I don’t know if mother is in denial with
the d[omestic] v[iolence] incidents that Morgan reported, and County Counsel is making
an argument that mother is either in denial or she is unable or unwilling to protect the
children[,] which raises another issue.” The juvenile court noted that Latonya W. had
admitted hitting A.O. with a shoe.
        The court sustained two allegations of the first amended petition as amended.
First, under section 300, subdivisions (a) and (b), the court found true that in 2013 K.C.
and Latonya W. engaged in violent altercations in which K.C. struck her in the stomach
with his fists and threw her against the door, all in A.O.’s presence; that Latonya W.
failed to protect the children because she allowed K.C. to reside in the home and to have
unlimited access to the children; and that the violence by K.C. and failure to protect by
Latonya W. endangered the children’s physical safety and placed them at risk of physical
harm, damage, danger, and failure to protect. Second, under section 300, subdivisions
(a), (b), and (j), the court found true that Latonya W. had physically abused A.O. by
striking her with a shoe; that the abuse was excessive and caused A.O. unreasonable pain
and suffering; and that it endangered her health, safety and well-being, created a
detrimental home environment, and placed K.C., Jr. at risk of physical harm, damage, and
physical abuse. The court declared A.O. and K.C., Jr. dependents of the court under
section 300, subdivisions (a) and (b). A.O. was ordered placed in “home of parents”
under DCFS supervision, and K.C., Jr. was ordered “home of parent-mother,” with K.C.
barred from living in the home.



                                             12
       Both parents appealed. K.C.’s appeal was dismissed as abandoned. (In re
Phoenix H. (2009) 47 Cal.4th 835, 838.) Latonya W.’s appeal remains.2

                                       DISCUSSION

       On appeal, Latonya W. attacks each of the juvenile court’s jurisdictional findings
concerning her conduct. She first contends that there was insufficient evidence to support
the court’s findings under section 300, subdivisions (a), (b), and (j) that she had seriously
physically abused A.O. or that A.O. and K.C., Jr., were at risk of serious physical abuse
by her. Next, she argues that the juvenile court erred in finding that she had failed to
protect the children from domestic violence under section 300, subdivision (a) because a
failure to protect finding is inappropriate under that provision. Finally, she argues that
the juvenile court erred in finding that she had failed to protect the children under section
300, subdivision (b) because at the time of the jurisdictional hearing there was no
evidence to support a conclusion that the children were then at risk. We conclude that the
evidence was sufficient to support a finding under section 300, subdivision (b) that
Latonya W. failed to protect the children, and that this basis for jurisdiction is sufficient
to uphold the court’s order.
       We review the juvenile court’s jurisdictional findings for substantial evidence.
(In re J.K. (2009) 174 Cal.App.4th 1426, 1433.) Substantial evidence is “evidence which
is reasonable in nature, credible, and of solid value.” (Ibid.) Under this standard of
review, we examine the whole record in a light most favorable to the findings and
conclusions of the juvenile court and defer to the lower court on issues of credibility of
the evidence and witnesses. (In re Tania S. (1992) 5 Cal.App.4th 728, 733.) We
determine only whether there is any substantial evidence, contradicted or uncontradicted,
that supports the juvenile court’s order, resolving all conflicts in support of the



2       At a progress hearing in February 2015 the case was transferred from the Los
Angeles Superior Court to the Juvenile Court of Sacramento County. Notwithstanding
that transfer, jurisdiction to consider Latonya W.’s appeal from the Los Angeles juvenile
court’s order remains in this court. (In re Lisa E. (1986) 188 Cal.App.3d 399, 404-405.)

                                              13
determination and indulging all legitimate inferences to uphold the lower court’s ruling.
(In re John V. (1992) 5 Cal.App.4th 1201, 1212.)
       Section 300, subdivision (b) provides that a child comes within the jurisdiction of
the juvenile court if the child has suffered, or there is a substantial risk that the child will
suffer, serious physical harm or illness as a result of the parent’s failure to adequately
supervise or protect the child or provide adequate medical treatment. Children’s
exposure to domestic violence is a sufficient basis for jurisdiction under section 300,
subdivision (b). (In re Heather A. (1996) 52 Cal.App.4th 183, 194.)
       Here, there was substantial evidence to support the juvenile court’s finding under
section 300, subdivision (b) that A.O. and K.C., Jr. had been exposed to domestic
violence and that Latonya W. had failed to protect them from exposure to violence.
Morgan G. testified that K.C. pushed and hit Latonya W. in the presence of A.O. and
K.C., Jr. Morgan G. testified that the domestic violence had happened many times and
that K.C. and Latonya W. fought by “putting their hands on each other.”
       Latonya W., however, argues that because she had successfully completed her
case plan, there was no evidence at the time of the jurisdictional and dispositional hearing
to permit a finding of current risk to the children. While Latonya W. had completed the
recommended services and there had been no negative reports from her visits or
programs, she steadfastly denied that there had been any domestic violence between
herself and K.C. She and K.C. also remained a couple and lived together for the duration
of the dependency proceedings. Latonya W.’s denial of domestic violence despite her
participation in domestic violence programs, in combination with the continuation of her
relationship as a couple with K.C., was sufficient for the juvenile court to conclude that
the children remained at risk of being exposed to domestic violence. (In re Esmeralda E.
(1992) 11 Cal.App.4th 1036, 1044 [parent’s denial is a relevant factor in determining
whether parent is likely to modify his behavior]; In re Gabriel K. (2012) 203 Cal.App.4th
188, 197 [“One cannot correct a problem one fails to acknowledge”].)




                                               14
       Latonya W. also points to the fact that the juvenile court returned the children to
her at disposition with family maintenance services on the condition that K.C. not reside
in the home and that she not permit him to have unmonitored contact with them as “even
more substantiat[ion]” that there was no risk to the children by the time of the
jurisdictional hearing. The requirements for removal and for jurisdiction, however, are
not interchangeable. A finding that a child is described by section 300 requires proof by
a preponderance of the evidence. (§ 355, subd. (a).) Removal of children from the home
under section 361, subdivision (c) requires findings under a clear and convincing
evidence standard that there is a substantial risk of detriment to the children and no
reasonable means to protect the children other than removal. The fact that the court did
not remove the children does not tend to undermine its findings that by a preponderance
of the evidence the children were at substantial risk of suffering serious physical harm as
a result of Latonya W.’s failure to protect them. (§ 300, subd. (b).) Latonya W. has not
established any error in the court’s finding that the children came within the jurisdiction
of the juvenile court under section 300, subdivision (b) due to Latonya W.’s failure to
protect them from domestic violence.
       Because the juvenile court’s findings under section 300, subdivision (b) are
supported by substantial evidence and establish that the court properly exercised
jurisdiction over the children, we need not consider Latonya W.’s challenges to the other
sustained allegations. (In re Dirk S. (1993) 14 Cal.App.4th 1037, 1045 [single basis for
jurisdiction is sufficient to uphold juvenile court’s order]; In re Jonathan B. (1992)
5 Cal.App.4th 873, 875 [when one jurisdictional finding is supported by substantial
evidence, appellate court need not consider sufficiency of evidence to support other
findings].)




                                             15
                                    DISPOSITION

      The judgment is affirmed.




                                                ZELON, Acting P. J.
We concur:




      SEGAL, J.




      BECKLOFF, J.*




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                           16